Citation Nr: 0816937	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependent's Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military duty from February 1974 to 
February 1978, and from April 1978 to April 1984.  The 
appellant is the veteran's biological son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Muskogee, Oklahoma, which found that the appellant was not 
entitled to DEA benefits under Chapter 35.  The claim was 
remanded by the Board to the Appeals Management Center (AMC) 
in May 2007 for the purpose of obtaining additional 
information and due process considerations.  The claim has 
since been returned to the Board for review.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As reported above, in May 2007, the Board remanded this claim 
to the AMC so that the AMC could inform the appellant of a 
particular regulation that was applicable to his claim.  That 
is, effective November 1, 2000, Congress amended the law 
governing, in pertinent part, effective dates for the awards 
of Chapter 35 benefits.  The Veteran's Benefits and Health 
Care Improvement Act of 2000 (Act) Pub. L. No. 106-419, § 
113, 114 Stat. 1832 (2000) (codified as amended at 38 
U.S.C.A. § 5113 (West 2002).  Section 5113 applies to initial 
applications that are received on or after the date of 
enactment of the amendment, or which are pending with the VA 
Secretary at that time.  In this case, the appellant's 
application was received after the date of enactment, so this 
law applies to this appeal.  See VAOGVPREC 7-2003 (Nov. 19, 
2003).

The law provides that, when determining the effective date of 
an award under Chapter 35 based on an original claim, the 
Secretary may consider the eligible individual's application 
as having been filed on the eligibility date of the 
individual, if the eligibility date is more than one year 
before the date of the initial rating action.  38 U.S.C.A. § 
5113(b)(1) (West 2002).  An individual is eligible if he 
submits to the Secretary an original application for 
educational benefits under Chapter 35 of this Title within a 
year of the date that the Secretary makes the rating 
decision, claims such educational assistance for pursuit of 
an approved program of education during a period preceding 
the one-year period ending on the date on which the 
application was received, and would have been entitled to 
such assistance if the application had been submitted on the 
individual's eligibility date.  38 U.S.C.A. § 5113(b)(2) 
(West 2002).

Additionally, when a claimant files a notice of disagreement 
with a VA determination, the RO is charged with issuing the 
claimant a Statement of the Case (SOC).  38 C.F.R. § 19.26 
(2007).  The SOC must be complete enough to allow an 
appellant to present written and/or oral argument before the 
Board, and must contain, among other things, a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect a 
determination.  38 C.F.R. § 19.29 (2007).

In the Board's Remand, the Board noted that the July 2004 SOC 
did not contain an adequate summary of the law and 
regulations applicable to this claim.  It was concluded that 
because the SOC did not provide the amendments to 38 U.S.C.A. 
§ 5113(b) (West 2002) and the RO did not notify the appellant 
of this amendment, the claim needed to be remanded so that 
said notification could be accomplished.  Thus, the claim was 
sent to the AMC so that the appellant could be properly 
provided with the laws and regulations applicable to his 
claim.  

A review of the claims folder indicates that the instructions 
provided by the Board to the AMC have not been followed.  The 
Board specifically told the AMC to do the following:

The RO must review and readjudicate the 
issue on appeal, applying the relevant 
laws and regulations, to specifically 
include the current version of 38 
U.S.C.A. § 5113 (West 2002).  If such 
action does not result in an allowance of 
the benefit sought by the appellant, the 
RO must provide the appellant with a 
supplemental statement of the case which 
includes a recitation of all appropriate 
laws and regulations, to include the 
current version of 38 U.S.C.A. § 5113 
(2002).  The appellant must then be 
allowed an opportunity to respond.  
Thereafter the case should be returned to 
the Board for appellate review.  If, the 
benefit sought is not allowed and the 
appeal continues, the RO must return both 
the appellant's educational assistance 
folder and the veteran's claims folder 
together so that the Board may adequately 
perform an independent judicial review of 
the appeal.  No action by the appellant 
is required until he receives any further 
notice.

The AMC did issue a Supplemental Statement of the Case (SSOC) 
in October 2007.  However, the SSOC did not contain the 
current 38 U.S.C.A. § 5113 (West 2002) nor is there any 
indication that the appellant was notified of this 
regulation.  This is contrary to the instructions provided to 
the AMC by the Board in the Board's Remand.  Additionally, a 
review of the Reasons and Bases of the SSOC fails to reveal 
whether 38 U.S.C.A. § 5113 (West 2002) was applied to the 
appellant's claim, as was required by Board's Remand.

In other words, upon reviewing the claims folder, it is the 
Board's opinion that the AMC did not comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the appellant has not been 
notified of all of the laws and regulations applicable to his 
claim, as requested by the Board, the claim must be returned 
to the AMC so that said notification may be accomplished.  

The Board further notes that the claim for DEA benefits stems 
from a rating decision issued by the Seattle RO.  The rating 
decision is dated November 21, 2003.  On the rating sheet, 
service connection was granted for post-traumatic stress 
disorder (PTSD).  The effective date of that grant is listed 
as December 10, 1991.  A 10 percent rating was assigned.  The 
disability evaluation is increased to 70 percent, effective 
June 21, 2002.  Individual unemployability is also granted 
with an effective date of June 21, 2002.  The rating sheet 
then shows that DEA benefits were granted, but the effective 
date of the grant is November 21, 2003, the same date as the 
rating decision.  The day in which individual unemployabilty 
was granted, that of June 21, 2002, was not used as the 
effective date for the grant of DEA benefits.  

Per 38 U.S.C.A. § 5113 (West 2002), except as provided in 
subsections (b) and (c), effective dates relating to awards 
under Chapters 30, 31, 32, and 35 of this title or Chapter 
106 shall, to the extent feasible, correspond to the 
effective dates relating to awards of disability 
compensation.  In applying this to the case now on appeal, it 
appears, on its face, that the effective date of the awarding 
of Chapter 35 benefits should have been the date in which the 
veteran was granted individual unemployability.  A review of 
the November 21, 2003, rating decision does not reveal how 
the effective dates were assigned and since such an 
assignment has a significant effect on this claim, the Board 
finds that the AMC/RO should explain how those effective 
dates were promulgated.  

Accordingly, this case is REMANDED to the AMC/RO for the 
following actions:

The AMC/RO must review the appellant's 
claim along with the veteran's claim 
folder, and make a determination as to 
whether the correct effective dates have 
been assigned for the awarding of a total 
disability evaluation and DEA 
eligibility.  That is, the AMC/RO must 
determine whether basic eligibility under 
38 U.S.C.A. Chapter 35 comes into effect 
on June 21, 2002, the date of the total 
disability evaluation, or November 21, 
2003, the date noted on the RO's rating 
decision of November 21, 2003.  The 
AMC/RO must provide a written explanation 
for its determination on this matter and 
said explanation must be included in the 
claims folder for review.  If the AMC/RO 
determines that an error has occurred, 
the AMC/RO should issue a corrected 
rating decision and include a copy of 
said decision in the veteran's claims 
folder and the appellant's claims folder.  

Following accomplishment of the above 
tasking, the AMC/RO must review and 
readjudicate the issue on appeal, 
applying the relevant laws and 
regulations, to specifically include the 
current version of 38 U.S.C.A. § 5113 
(West 2002).  If such action does not 
result in an allowance of the benefit 
sought by the appellant, the RO must 
provide the appellant with a supplemental 
statement of the case which includes a 
recitation of all appropriate laws and 
regulations, to include the current 
version of 38 U.S.C.A. § 5113 (2002).  
The appellant must then be allowed an 
opportunity to respond.  Thereafter the 
case should be returned to the Board for 
appellate review.  If, the benefit sought 
is not allowed and the appeal continues, 
the RO must return both the appellant's 
educational assistance folder and the 
veteran's claims folder together so that 
the Board may adequately perform an 
independent judicial review of the 
appeal.  No action by the appellant is 
required until he receives any further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



